ORDER
This matter having been duly presented, it is ORDERED that JAE HOON PARK of EDISON, who was admitted to the bar of *19this State in 1997, and who was suspended from the practice of law for a period of three months, effective August 22, 2016, by Order of this Court filed July 22, 2016, be restored to the practice of law, effective immediately; and it is further
ORDERED that JAE HOON PARK shall submit to the Office of Attorney Ethics quarterly reports documenting his continued psychological and substance abuse counseling on a schedule to be approved by the Office of Attorney Ethics, for a period of two years and until the further Order of the Court.